



EXHIBIT 10.35
KAR Auction Services, Inc.


2009 OMNIBUS STOCK AND INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
2019 AWARD


THIS AGREEMENT (the “Agreement”) is made between KAR Auction Services, Inc., a
Delaware corporation (the “Company”), and [NAME] (the “Recipient”) pursuant to
the KAR Auction Services, Inc. 2009 Omnibus Stock and Incentive Plan, as amended
(the “Plan”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Plan. The parties hereto agree as
follows:


1.    Grant of Restricted Stock Units. The Company hereby grants to the
Recipient [_______] Restricted Stock Units (the “Award”) as of [___________],
2019 (the “Grant Date”), subject to the terms and conditions of the Plan and
this Agreement. The Restricted Stock Units shall vest pursuant to the terms of
this Agreement. A “Restricted Stock Unit” is an “Other Share-Based Award” under
the Plan and each Restricted Stock Unit entitles the Recipient to a share of
Common Stock upon vesting subject to the terms of this Agreement.
2.    Restrictions. The Restricted Stock Units may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, whether voluntarily or
involuntarily or by operation of law. The Recipient shall have no rights in the
Common Stock underlying the Restricted Stock Units until the Award vests as
described in Section 4 below or as otherwise provided in the Plan or this
Agreement. The Recipient shall not have any voting rights with respect to the
Restricted Stock Units.
3.    Restricted Stock Unit Account. The Company shall maintain an account (the
“Restricted Stock Unit Account” or “Account”) on its books in the name of the
Recipient, which shall reflect the number of Restricted Stock Units awarded to
the Recipient.
4.    Period of Restriction. Subject to the Recipient’s continuous employment
with the Company through the following dates and the other provisions of the
Plan and this Agreement, unless vested or forfeited earlier as described in
Section 5 or 6 of this Agreement, as applicable, (i) one-third (1/3) of the
Award shall become vested on the first anniversary of the Grant Date, (ii) an
additional one-third (1/3) of the Award shall become vested on the second
anniversary of the Grant Date and (iii) the final one-third (1/3) of the Award
shall become vested on the third anniversary of the Grant Date.
Upon vesting, all vested Restricted Stock Units shall cease to be considered
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Agreement, and the Recipient shall be entitled to receive one share of Common
Stock for each vested Restricted Stock Unit in the Recipient’s Restricted Stock
Unit Account. Such shares of Common Stock shall be paid to the Recipient as soon
as practicable after the vesting date, but in no event later than sixty (60)
days following that date on which the applicable shares became vested.


        





--------------------------------------------------------------------------------





5.    Termination of Employment.
(a)    If, from the Grant Date until the third anniversary of the Grant Date,
the Recipient experiences a termination of employment with the Company and its
Affiliates on account of the Recipient’s death or Disability, then all unvested
Restricted Stock Units outstanding as of the date of such termination of
employment shall immediately vest in full immediately upon the date of such
termination of employment.
(b)    If, from the Grant Date until the third anniversary of the Grant Date,
the Recipient experiences a termination of employment with the Company and its
Affiliates by reason of the Recipient’s Retirement or Early Retirement Date (as
defined below), then all unvested Restricted Stock Units that would have vested
in the 12 months following his or her termination date will immediately vest
upon such Retirement or Early Retirement Date, with (1) all Restricted Stock
Units vesting that were scheduled to vest on the first anniversary of the Grant
Date occurring in such 12 month period and (2) a pro rata amount of the
Restricted Stock Units vesting that were scheduled to vest on the next
anniversary of the Grant Date occurring thereafter (if any), equal to (A) the
total number of unvested Restricted Stock Units that would have vested on such
anniversary of the Grant Date, multiplied by (B) a fraction, the numerator of
which is the number of full calendar months after the anniversary of the Grant
Date described in (1) above, once the additional 12 months of post-termination
vesting credit has been applied, and the denominator of which is 12. For
purposes of clarity and as an example of the application of the additional 12
months of vesting credit described above, if a Recipient terminates employment
by reason of Retirement or an Early Retirement Date 18 months after the Grant
Date, the Recipient will immediately vest in (i) the Restricted Stock Units
scheduled to vest on the 2nd anniversary of the Grant Date and (ii) 6/12 (or ½)
of the Restricted Stock Units scheduled to vest on the 3rd anniversary of the
Grant Date. The Recipient’s “Early Retirement Date” is the date of his or her
voluntary termination of employment after attaining a combination of years of
age and service with the Company and its Affiliates of at least 70, with a
minimum age of 60; provided, that, notwithstanding any language to the contrary
in the Plan, the Recipient’s years of service with a company prior to it
becoming an Affiliate will qualify as service towards attainment of an Early
Retirement Date if and only if the Recipient has provided at least five years of
service with the Company or another company that was an Affiliate at the time of
service.
(c)     If, from the Grant Date until the third anniversary of the Grant Date,
the Recipient experiences a termination of employment with the Company and its
Affiliates for any reason other those set forth in Section 5(a) and 5(b) above
or Section 6 below, then the Recipient shall forfeit any unvested Restricted
Stock Units outstanding as of the date of such termination of employment.
6.    Vesting upon Change in Control. Upon a Change in Control (determined
without regard to whether such event is a “change in control event” with respect
to the Company for purposes of Code Section 409A(a)(2)(A)(v)) occurring from the
Grant Date until the third anniversary of the Grant Date and prior to the
Recipient’s termination of employment with the Company and its Affiliates, all
unvested Restricted Stock Units may be assumed or replaced by the Company or its
successor with a substantially similar equity or cash incentive award and the
same vesting terms as the unvested Restricted Stock Units. If such unvested
Restricted Stock Units are assumed or replaced in such a Change in Control and
the Recipient’s employment with the Company or its successor is


2
        



--------------------------------------------------------------------------------





terminated without Cause or by the Recipient for Good Reason (as defined in the
Recipient’s employment agreement with the Company, to the extent applicable)
prior to the third anniversary of the Grant Date, the assumed or replaced award
shall become fully vested on the date of such termination of employment and
shall be paid to Recipient as soon as administratively feasible thereafter (but
in no event later than sixty (60) days following the date that such termination
of employment occurs). To the extent any unvested Restricted Stock Units are not
assumed or replaced by the Company or its successor upon such a Change in
Control as set forth above, then such unvested Restricted Stock Units shall
immediately become vested on the date of such Change in Control and shall be
paid to the Recipient as soon as administratively feasible thereafter (but in no
event later than sixty (60) days following the date that such Change in Control
occurs). Notwithstanding the prior sentence, to the extent that the Recipient is
a “Deferred Compensation Recipient” (as defined below), then (a) if such Change
in Control is not a “change in control event” with respect to the Company for
purposes of Code Section 409A(a)(2)(A)(v), then the Restricted Stock Units that
vest in accordance with the previous sentence shall not be paid as described in
the immediately preceding sentence, and shall instead be paid upon the earlier
of (i) at the first available subsequent payment date described in this
Agreement, determined as though such Recipient’s employment with the Company or
its Affiliates continued until that time, or (ii) within sixty (60) days
following the Recipient’s “separation from service” within the meaning of Code
Section 409A, or (b) if such Change in Control is a “change in control event”
with respect to the Company for purposes of Code Section 409A(a)(2)(A)(v), that
any Restricted Stock Units that are no longer subject to a “substantial risk of
forfeiture” for purposes of Code Section 409A shall be paid as soon as
administratively feasible thereafter (but in no event later than sixty (60) days
following the date that such Change in Control occurs). For purposes of this
Agreement, “Deferred Compensation Recipient” means a Recipient, as determined on
the Grant Date, who (a) is or will become eligible for Retirement or reach his
or her Retirement Eligibility Date at a time when the attainment of such status
will result in the Restricted Stock Units being treated as “nonqualified
deferred compensation” for purposes of Code Section 409A, or (b) otherwise is
entitled to special vesting terms such that the Restricted Stock Units will be
treated as “nonqualified deferred compensation” for purposes of Code Section
409A.
7.    Adjustment in Capitalization. In the event of any change in the Common
Stock through stock dividends or stock splits, a corporate split-off or
split-up, or recapitalization, merger, consolidation, exchange of shares, or a
similar event, the number of Restricted Stock Units subject to this Agreement
shall be equitably adjusted by the Committee.
8.    Delivery of Stock Certificates. Subject to the requirements of Sections 9
and 10 below, the Company may, if applicable, cause to be issued and delivered
to a brokerage account for the benefit of the Recipient certificates or
electronic book entry credit for the shares of Common Stock that correspond to
the vested Restricted Stock Units.
9.    Tax Withholding. Whenever Common Stock is to be issued, a payment is to be
made, or any other vesting or payment event occurs under this Agreement, the
Company or any Subsidiary shall withhold, or, with the consent of the Committee,
require the Recipient to remit to the Company or such Subsidiary, an amount
sufficient to satisfy the federal, state, and local withholding tax requirements
relating to such transaction, and the Company or such Subsidiary may defer any
payment or issuance of Common Stock until such requirements are satisfied;
provided


3
        



--------------------------------------------------------------------------------





that the amount of any such withholding shall not exceed the maximum statutory
withholding rate applicable with respect to the Recipient.
10.    Securities Laws. This Award is a private offer that may be accepted only
by a Recipient who satisfies the eligibility requirements outlined in the Plan
and the Committee’s administrative procedures. The future value of Common Stock
acquired under the Plan is unknown and could increase or decrease.
Neither the Plan nor any offering materials related to the Plan may be
distributed to the public. The Common Stock should be resold only on the New
York Stock Exchange and should not be resold to the public except in full
compliance with local securities laws.
11.    No Guarantee of Employment. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
the Recipient’s employment at any time, or confer upon the Recipient any right
to continue in the employ of the Company or any Subsidiary.
12.    Compliance with Code Section 409A. Notwithstanding any provision of the
Plan or this Agreement to the contrary, the Award is intended to be exempt from
or, in the alternative, comply with Code Section 409A and the interpretive
guidance thereunder, including the exceptions for stock rights and short-term
deferrals. The Plan and the Agreement will be construed and interpreted in
accordance with such intent. References in the Plan and this Agreement to
“termination of employment” and similar terms shall mean a “separation from
service” within the meaning of that term under Code Section 409A. Any payment or
distribution that is to be made to a Recipient who is a “specified employee” of
the Company within the meaning of that term under Code Section 409A and as
determined by the Committee, on account of a “separation from service” under
Code Section 409A, may not be made before the date which is six months after the
date of such “separation from service,” unless the payment or distribution is
exempt from the application of Code Section 409A by reason of the short-term
deferral exemption or otherwise.
13.    Dividend Equivalents. If the Company declares a cash dividend on its
shares, then, on the payment date of the dividend, the Recipient will be
credited with dividend equivalents equal to the amount of cash dividend per
share multiplied by the number of Restricted Stock Units credited to the
Recipient through the record date. The dollar amount credited to the Recipient
under the preceding sentence will be credited to an account (“Dividend Account”)
established for the Recipient for bookkeeping purposes only on the books of the
Company. The amounts credited to the Dividend Account will be credited as of the
last day of each calendar quarter with interest, compounded quarterly, until the
amount credited to the Dividend Account is paid to the Recipient. The rate of
interest credited under the previous sentence will be the prime rate of interest
as reported by the Wall Street Journal at the close of business of each calendar
quarter. The balance in the Dividend Account will be subject to the same terms
regarding vesting and forfeiture as the Recipient’s Restricted Stock Units
awarded under the accompanying letter and this document, and will be paid in
cash in a single sum at the time that the shares of Common Stock associated with
the Recipient’s Restricted Stock Units are delivered (or forfeited at the time
that the Recipient’s Restricted Stock Units are forfeited).


4
        



--------------------------------------------------------------------------------





14.    No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered under this Agreement. The Committee shall determine whether
cash or other property shall be issued or paid in lieu of such fractional shares
of Common Stock or whether such fractional shares of Common Stock or any rights
thereto shall be forfeited or otherwise eliminated.
15.    Amendment. The Committee may at any time amend, modify or terminate this
Agreement; provided, however, that no such action of the Committee shall
adversely affect the Recipient’s rights under this Agreement without the consent
of the Recipient. The Committee, to the extent it deems necessary or advisable
in its sole discretion, reserves the right, but shall not be required, to
unilaterally amend or modify this Agreement so that the Award qualifies for
exemption from or complies with Code Section 409A; provided, however, that the
Committee and the Company make no representations that the Award shall be exempt
from or comply with Code Section 409A and make no undertaking to preclude Code
Section 409A from applying to the Award.
16.    Plan Terms and Committee Authority. This Agreement and the rights of the
Recipient hereunder are subject to all of the terms and conditions of the Plan,
as it may be amended from time to time, as well as to such policies, rules and
regulations as the Committee may adopt for administration of the Plan, including
but not limited to any stock ownership and stock holding guidelines. It is
expressly understood that the Committee is authorized to administer, construe
and make all determinations necessary or appropriate for the administration of
the Plan and this Agreement, all of which shall be binding upon the Recipient.
Any inconsistency between this Agreement and the Plan shall be resolved in favor
of the Plan. The Recipient hereby acknowledges receipt of a copy of the Plan and
this Agreement.
17.    Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person, or
would disqualify the Plan or the Agreement under any law deemed applicable by
the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or, if it cannot be so construed or deemed amended without, in
the Board’s determination, materially altering the intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or person,
and the remainder of the Agreement shall remain in full force and effect.
18.    Governing Law and Jurisdiction. The Plan and this Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware,
United States of America. The jurisdiction and venue for any disputes arising
under, or any action brought to enforce (or otherwise relating to), the Plan
will be exclusively in the courts in the State of Indiana, County of Hamilton,
United States of America, including the Federal Courts located therein (should
Federal jurisdiction exist).
19.    Successors. All obligations of the Company under this Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
business or assets of the Company or both, or a merger, consolidation or
otherwise.
20.    Erroneously Awarded Compensation. This Award shall be subject to any
compensation recovery policy adopted by the Company to comply with applicable
law, including, without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or to comport with good corporate governances
practices, as such policy may be amended from time to time.


[signature page follows]


5
        



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Recipient and the Company have executed this Agreement
as of this ___ day of [________], 2019.






_______________________________
KAR AUCTION SERVICES, INC.


By: _______________________________


[NAME]
Its: _______________________________











6
        

